Fourth Court of Appeals
                                           San Antonio, Texas
                                                   March 31, 2015

                                              No. 04-14-00655-CV

                                          Ivarene and Victor HOSEK,
                                                   Appellants

                                                       v.
                                             Rosale ScottAppellee/s
                                               Rosale SCOTT,
                                                   Appellee

                        From the 81st Judicial District Court, Atascosa County, Texas
                                     Trial Court No. 13-06-0559-CVA
                                 Honorable Fred Shannon, Judge Presiding

                                                     ORDER
               The Appellee’s Motion for Extension of Time to File Brief has this date been received
      and filed in the above styled and numbered cause. Extension of time to file the Appellee’s brief
      is this date GRANTED. Time is extended to April 21, 2015.

                                                                          PER CURIAM
      ATTESTED TO:         ____________________________
                           KEITH E. HOTTLE
                           CLERK OF COURT




cc:              Michele Chimene                                Raquel Perez
                 The Chimene Law Firm                           700 N. St. Mary's St., Suite 1825
                 2827 Linkwood Dr.                              San Antonio, TX 78205
                 Houston, TX 77025

                 G. Wade Caldwell
                 One Riverwalk Place, Suite 1825
                 700 N Saint Marys St
                 San Antonio, TX 78205-3507